                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

HOFFMAN BROTHERS HEATING                    )
and AIR CONDITIONING, INC.,                 )
                                            )
            Plaintiff,                      )
                                            )
      vs.                                   )         Case No. 4:19 CV 200 RWS
                                            )
HOFFMAN AIR CONDITIONING                    )
& HEATING, LLC., et al.,                    )
                                            )
            Defendants.                     )

                           MEMORANDUM AND ORDER

      The parties notified my chambers of a “time-sensitive discovery dispute”

relating to discovery for the preliminary injunction hearing. The Court will permit

each side to file a five page brief outlining its position with respect to the discovery

dispute no later than noon on May 29, 2019. The Court will then hold a brief

hearing on Thursday, May 30, 2019 at 9:00 a.m. in Courtroom 16-South to resolve

the dispute. The Court expects counsel to continue good faith attempts to resolve

this discovery dispute as well as the entirety of this case.

      Accordingly,

      IT IS HEREBY ORDERED that each party shall file a memorandum no

longer than five (5) pages in length setting out its position with respect to the

discovery dispute no later than noon on May 29, 2019.
      IT IS FURTHER ORDERED that the Court will hold a hearing on the

discovery dispute on May 30, 2019 at 9:00 a.m. in Courtroom 16-South.




                                    _______________________________
                                    RODNEY W. SIPPEL
                                    UNITED STATES DISTRICT JUDGE
Dated this 28th day of May, 2019.




                                      2
